DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a light emitting structure comprising: a semiconductor light emitting device having a top emitting surface connected to an opposite bottom surface by sloped sidewalls that are at a non-perpendicular angle with respect to the top emitting surface; a reflecting thin-film coating disposed in direct contact with and conforming to the sloped sidewalls of the semiconductor light emitting device, the reflecting thin-film coating having a thickness that is at least 1 micron and no greater than 50 microns, in combination with other claimed features, as recited in independent claim 1.  Claims 2-9 and 20 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a light emitting structure comprising: a wavelength conversion layer having a second top emitting surface connected to an opposite second bottom surface by second sidewalls, the opposite second bottom surface disposed on and in direct contact with the first top emitting

Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: forming, on each of the semiconductor light emitting devices, a reflecting thin-film coating on and in direct contact with the sidewall of the semiconductor light emitting device, the reflecting thin-film coating having a thickness that is at least 1 micron and no greater than 50 microns, in combination with other claimed features, as recited in independent claim 11.  Claims 12-19 are dependent upon independent claim 11, and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 8, 2021